UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4263
JERMAINE MAURICE HARRIS,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                  Benson E. Legg, District Judge.
                           (CR-00-331-L)

                      Submitted: August 16, 2002

                      Decided: September 3, 2002

       Before LUTTIG and MICHAEL, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

James Wyda, Federal Public Defender, Baltimore, Maryland, for
Appellant. Thomas M. DiBiagio, United States Attorney, Christopher
J. Romano, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.
2                      UNITED STATES v. HARRIS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Jermaine Maurice Harris appeals his conviction following a jury
trial of one count of being a felon in possession of a firearm in viola-
tion of 18 U.S.C. § 922(g)(1) (2000). Harris was sentenced to sixty-
three months in prison and three years of supervised release. We
affirm.

   Harris argues the district court erred when it gave a jury instruction
regarding flight. The district court’s decision to give the jury instruc-
tion and the content of the instruction are reviewed for abuse of dis-
cretion. United States v. Russell, 971 F.2d 1098, 1107 (4th Cir. 1992).
Generally, a consciousness of guilt may be deduced from evidence of
flight, and a jury’s guilty finding may be supported by consciousness
of guilt. United States v. Obi, 239 F.3d 662, 665 (4th Cir.), cert.
denied, 122 S. Ct. 86 (2001). In order for a flight instruction to be
appropriate, the evidence must establish all the supporting inferences
that link the flight to consciousness of guilt for the crime charged. Id.
Thus, the evidence must establish that the defendant fled or attempted
to flee, and the evidence must support "inferences that (1) the defen-
dant’s flight was the product of consciousness of guilt, and (2) his
consciousness of guilt was in relation to the crime with which he was
ultimately charged and on which the evidence is offered." Id.

   We have reviewed the evidence in light of these considerations and
find no abuse of discretion. We therefore affirm Harris’ conviction.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            AFFIRMED